Dykman, J.
Neither law nor equity will justify any disturbance of the judgment in this action. The plaintiff intended to make a contingent gift of the bond and mortgage to the defendant, but the condition annexed to the present was of vital importance to the plaintiff, and the defendant accepted the donation burdened with the proviso. Such acceptance amounted to a stipulation on the part of the defendant for the performance of the condition subsequent upon which the donation was made, and, having violated her agreement to pay interest upon the amount of the mortgage, the plaintiff was at liberty to revoke the gift, and have the bond and mortgage reinstated upon the record, and restored to her possession, in full force and vitality.- The judgment should be affirmed, with costs.